DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 13, 18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al, US Patent Application Publication 2015/0137113 (as cited in previous Office Action, but different embodiment).

Regarding claim 1, Yu teaches a thin film transistor, comprising a substrate 12; a gate electrode 14 over the substrate; a gate dielectric stack 16 over the gate electrode, wherein the gate dielectric stack comprises a plurality of layers [0030]; a semiconductor layer 18 over the gate dielectric, wherein the semiconductor layer is a crystalline semiconductor layer [0031]; and a source electrode 22 and a drain electrode 22, both  (figure 1C).

Regarding claim 3, Yu teaches the gate dielectric stack comprises a bilayer [0030].

Regarding claim 10, Yu teaches the gate dielectric stack comprises a high-k dielectric layer [0030].

Regarding claim 13, Yu teaches the gate dielectric stack comprises two or more of hafnium oxide, hafnium silicon oxide, lanthanum oxide, lanthanum aluminum oxide, zirconium oxide, zirconium silicon oxide, tantalum oxide, titanium oxide, barium strontium titanium oxide, barium titanium oxide, strontium titanium oxide, yttrium oxide, aluminum oxide, lead scandium tantalum oxide, and lead zinc niobate [0030].

Regarding claim 18, Yu teaches the gate dielectric stack is formed with an atomic layer deposition (ALD) process [0030].

Regarding claim 21, Yu teaches the gate dielectric layer comprises silicon [0030].

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claims above, and further in view of Wallace et al, US Patent 6,013,553 (as cited in previous Office Action).

Regarding claim 2, Yu fails to teach an uppermost layer of the gate dielectric stack is amorphous.

Wallace teaches an uppermost layer of the gate dielectric stack is amorphous (column 6, lines 32-34) because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wallace with that of Yu because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

Claims 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, US Patent Application Publication 2015/0137113 (as cited in previous Office Action).

Regarding claims 4 and 19, Yu teaches tan uppermost layer of the bilayer comprises AI2O3 ([0030], which teaches that the gate dielectric being a bilayer and that AI2O3 may be used as a gate dielectric layer. Therefore, it would be obvious to one of ordinary skill in the art of making a bilayer gate dielectric with AI2O3 as the uppermost layer).

Claims 14, 15, 22, 23, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al, US Patent Application Publication 2015/0137113 in view of Wallace et al, US Patent 6,013,553 (as cited in previous Office Action, but different embodiment of Yu).

Regarding claim 14, Yu teaches a method of forming a thin film transistor, comprising: forming a gate electrode 14 over a substrate 12; forming a gate dielectric stack 16 over the gate electrode, forming a semiconductor layer 18 over the gate dielectric stack, wherein the semiconductor layer is a crystalline semiconductor layer [0031]; and forming a source electrode 22 and a drain electrode 22 directly on the crystalline semiconductor layer (figure 1C).

Yu fails to teach the gate dielectric stack comprises an amorphous layer.

Wallace teaches the gate dielectric stack comprises an amorphous layer (column 6, lines 32-34) because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wallace with that of Yu because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.


Regarding claim 15, Yu teaches the gate dielectric stack comprises at least a first dielectric material and a second dielectric material [0030, bilayer].

Regarding claim 22, Yu teaches a computing device, comprising an integrated circuit die, wherein the integrated circuit die comprises a thin film transistor, wherein the thin film transistor comprises: a substrate 12; a gate electrode 14 over the substrate; a crystalline semiconductor layer 18 over the gate dielectric 16 [0031]; and a source electrode 22 and a drain electrode 22, both the source electrode and the drain electrode directly on and in contact with the crystalline semiconductor layer (figure 1C).

Yu fails to teach an amorphous gate dielectric over the gate electrode.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wallace with that of Yu because amorphous gate dielectric films generally have higher breakdown performance, form a better diffusion barrier, and have lower interface state densities.

Regarding claims 23 and 25, Yu teaches the gate dielectric comprises a bilayer and wherein the gate dielectric comprises a layer of HfO2 and a layer of AI2O3 [0030]

Claims 5-9, 11, 12, 16, 17, 20, and 24 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu and Wallace as applied to claims above, and further in view of Maes, US Patent 6,818,517  (as cited in previous Office Action).

Regarding claims 5, 16, and 24 Yu and Wallace fail to teach the gate dielectric stack comprises a plurality of alternating layers of a first dielectric material and a second dielectric material and the first dielectric material and the second dielectric material are formed in an alternating pattern.

However, the reference of Yu teaches that the gate dielectric may contain multiples layers. The reference of Maes teaches several examples of a multi-layered 2-Si3N4- HfO2-Si3N4, as one example).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Maes with that of Yu and Wallace because multi-layered gate dielectrics are generally-known and conventionally used in the art as a barrier between the gate electrode and the underlying channel region.


Regarding claim 6, Maes teaches the gate dielectric stack further comprises a third dielectric material forming an uppermost layer of the gate dielectric (Note: as taught in column 7, line 25, wherein the third SiN is the third dielectric).


Regarding claims 7 and 17, Yu teaches the first dielectric material is HfO2 and wherein the second dielectric material is AI2O3 [0030].

Regarding claims 8 and 9, while Maes teaches the first dielectric material or the second dielectric material further comprises silicon (column 7, lines 9-15), Yu, Wallace, 

However, it has been held that the amount of silicon in either the first or second dielectric material will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality amount of silicon in either the first or second dielectric material in the claimed and the Prior Art shows silicon nitride as part of the first or second gate dielectric material, it would have been obvious to one of ordinary skill in the art to select a suitable amount of silicon in either the first or second dielectric material in the method or device of the combined teachings of Yu, Wallace, and Maes.

The specification contains no disclosure of either the critical nature of the claimed amount of silicon in either the first or second dielectric material or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claims 11, 12, and 20, while Yu teaches the gate dielectric stack comprises a plurality of dielectric layers, Yu fails to teach a thickness of each of the plurality of layers of the gate dielectric stack is less than 10 nm, wherein a thickness of each of the plurality of layers of the gate dielectric stack is less than 5 nm and wherein each of the dielectric layers has a thickness less than 10 nm.

	However, Maes teaches several examples of a multi-layered gate dielectric used in conventional semiconductor transistors. Column 6, line 66 to column 7, line 15 teaches generally used thicknesses and materials that are appropriate to form a viable gate dielectric materials, thereby meeting the limitations of “…a thickness of each of the plurality of layers of the gate dielectric stack is less than 10 nm, wherein a thickness of each of the plurality of layers of the gate dielectric stack is less than 5 nm and wherein each of the dielectric layers has a thickness less than 10 nm…”

.

Response to Arguments

Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on the new embodiment that has been referenced.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899